





LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of September 12,
2017 (the “Effective Date”) between SILICON VALLEY BANK, a California
corporation with a loan production office located at 275 Grove Street, Suite
2-200, Newton, Massachusetts 02466 (“Bank”), and SELECTA BIOSCIENCES, INC., a
Delaware corporation (“Borrower”), provides the terms on which Bank shall lend
to Borrower and Borrower shall repay Bank. The parties agree as follows:


1.ACCOUNTING AND OTHER TERMS


Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, all financial covenant calculations (if any)
shall be computed with respect to Borrower only, and not on a consolidated
basis. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meanings provided by the Code to the
extent such terms are defined therein.


2.LOAN AND TERMS OF PAYMENT


2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.


2.1.1    Term Loan.


(a)Availability. Subject to the terms and conditions of this Agreement, upon
Borrower’s request, Bank shall make one (1) advance (the “Term A Loan Advance”)
to Borrower on or about the Effective Date in an original principal amount of
Eleven Million Dollars ($11,000,000.00), provided that all or a portion of the
proceeds under the Term A Loan Advance shall be used to repay in full Borrower’s
outstanding obligations and liabilities to Oxford and Pacific Western. Subject
to the terms and conditions of this Agreement, during the Draw Period, upon
Borrower’s request, Bank shall make one (1) advance (the “Term B Loan Advance”)
to Borrower in an original principal amount of Ten Million Dollars
($10,000,000.00). The Term A Loan Advance and the Term B Loan Advance are
hereinafter referred to singly as the “Term Loan Advance” and collectively as
the “Term Loan Advances.” The aggregate original principal amount of all Term
Loan Advances shall not exceed Twenty-One Million Dollars ($21,000,000.00).
After repayment, no Term Loan Advance (or any portion thereof) may be
reborrowed.


(b)Interest Period. Commencing on the first (1st) Payment Date of the month
following the month in which the Funding Date of the applicable Term Loan
Advance occurs, and continuing on the Payment Date of each month thereafter,
Borrower shall make monthly payments of interest on the principal amount of each
Term Loan Advance at the rate set forth in Section 2.2(a).


(c)Repayment. Commencing on September 1, 2019, and continuing on each Payment
Date thereafter, Borrower shall repay the Term Loan Advances in (i) thirty (30)
equal consecutive monthly installments of principal, plus (ii) monthly payments
of accrued interest at the rate set forth in Section 2.2(a). All outstanding
principal and accrued and unpaid interest under the Term Loan Advances, and all
other outstanding Obligations with respect to the Term Loan Advances, are due
and payable in full on the Term Loan Maturity Date.


(d)Permitted Prepayment of Term Loan Advances. Borrower shall have the option to
prepay all, but not less than all, of the Term Loan Advances advanced by Bank
under this Agreement, provided Borrower (i) provides written notice to Bank of
its election to prepay the Term Loan Advances at least five (5) Business Days
prior to such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued and unpaid interest, (B) the Final Payment,
(C) the Prepayment Premium, plus (D) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.




--------------------------------------------------------------------------------





(e)Mandatory Prepayment Upon an Acceleration. If a Term Loan Advance is
accelerated following the occurrence and during the continuance of an Event of
Default, Borrower shall immediately pay to Bank an amount equal to the sum of:
(i) all outstanding principal plus accrued and unpaid interest, (ii) the Final
Payment, (iii) the Prepayment Premium, plus (iv) all other sums, if any, that
shall have become due and payable, including interest at the Default Rate with
respect to any past due amounts.


2.2    Payment of Interest on the Credit Extensions.


(a)    Interest Rate. Subject to Section 2.2(b), the principal amount
outstanding for each Term Loan Advance shall accrue interest at a floating per
annum rate equal to one-half of one percent (0.50%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.2(d) below.


(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is four percent (4.0%) above the rate that is otherwise applicable thereto
(the “Default Rate”) unless Bank otherwise elects from time to time in its sole
discretion to impose a smaller increase. Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.2(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.


(c)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.


(d)    Payment; Interest Computation. Interest is payable monthly on the Payment
Date and shall be computed on the basis of a 360-day year for the actual number
of days elapsed. In computing interest, (i) all payments received after 12:00
p.m. Eastern time on any day shall be deemed received at the opening of business
on the next Business Day, and (ii) the date of the making of any Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.


2.3    Fees. Borrower shall pay to Bank:


(a)    Final Payment. The Final Payment, when due hereunder;


(b)    Prepayment Premium. The Prepayment Premium, when due hereunder; and


(c)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).


Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder. Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.3 pursuant to the terms of Section 2.4(c). Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.3.


2.4    Payments; Application of Payments; Debit of Accounts.


(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Eastern time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Eastern time are considered received
at the




2

--------------------------------------------------------------------------------





opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.


(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.


(c)    Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due; provided that Bank shall first debit the
Designated Deposit Account. These debits shall not constitute a set-off.


3.CONDITIONS OF LOANS


3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:


(a)duly executed signatures to the Loan Documents;


(b)the Operating Documents and long-form good standing certificate of Borrower
certified by the Secretary of State of Delaware and each jurisdiction in which
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;


(c)duly executed signatures to the completed Borrowing Resolutions for Borrower;


(d)duly executed signature to a payoff letter from Oxford as agent for itself
and Pacific Western;


(e)evidence that (i) the Liens securing Indebtedness owed by Borrower to Oxford
and Pacific Western will be terminated and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or control agreements, have or will, concurrently with
the initial Credit Extension, be terminated;


(f)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;


(g)the Perfection Certificate of Borrower, together with the duly executed
signature thereto;


(h)a landlord’s consent in favor of Bank for 480 Arsenal Way, Watertown,
Massachusetts 02472 by the landlord thereof, together with the duly executed
signatures thereto;


(i)a bailee’s waiver in favor of Bank for each location where Borrower maintains
property with a third party, by each such third party, together with the duly
executed signatures thereto;


(j)evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and


(k)payment of the fees and Bank Expenses then due as specified in Section 2.3
hereof.






3

--------------------------------------------------------------------------------





3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:


(a)    except as otherwise provided in Section 3.4, timely receipt of an
executed Payment/Advance Form;


(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and


(c)    Bank determines to its reasonable satisfaction that there has not been
any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Bank.


3.3    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s reasonable
discretion.


3.4    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, to obtain a Credit Extension, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 p.m. Eastern time at least two (2) Business Days before the proposed
Funding Date of the Credit Extension. Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by a Responsible Officer or
his or her designee. Bank may rely on any telephone notice given by a person
whom Bank believes is a Responsible Officer or designee. Bank shall credit the
Credit Extensions to the Designated Deposit Account. Bank may make Credit
Extensions under this Agreement based on instructions from a Responsible Officer
or his or her designee or without instructions if the Credit Extensions are
necessary to meet Obligations which have become due.


4.CREATION OF SECURITY INTEREST


4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.


Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).






4

--------------------------------------------------------------------------------





If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating to such
Letters of Credit.


4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim, greater than Fifty Thousand
Dollars ($50,000.00), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.


4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder.


5.REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as follows:


5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.


The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing,




5

--------------------------------------------------------------------------------





registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect (or are being obtained pursuant
to Section 6.1(b))) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.


5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.6(b). The Accounts
are bona fide, existing obligations of the Account Debtors.


The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.


All Inventory is in all material respects of good and marketable quality, free
from material defects.


Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) licenses not prohibited hereunder, (b)
over-the-counter software that is commercially available to the public, and (c)
material Intellectual Property licensed to Borrower and noted on the Perfection
Certificate, as may be updated from time to time in accordance with Section 5.1
hereof. Each Patent which it owns or purports to own and which is material to
Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business.


Except as noted on the Perfection Certificate or with respect to which notice is
provided under Section 6.7(b), Borrower is not a party to, nor is it bound by,
any Restricted License.


5.3    Litigation. Other than those of which Borrower has notified Bank pursuant
to Section 6.2(i), there are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Two Hundred Fifty Thousand Dollars ($250,000.00).


5.4    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. Except as disclosed to Bank in
writing, there has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.


5.5    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.


5.6    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse




6

--------------------------------------------------------------------------------





effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.


5.7    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.


5.8    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed One Hundred Thousand Dollars ($100,000.00).


To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of One Hundred Thousand Dollars ($100,000.00). Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.


5.9    Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
as working capital and to fund its general business requirements and not for
personal, family, household or agricultural purposes.


5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).


5.11    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.


6.AFFIRMATIVE COVENANTS


Borrower shall do all of the following:
    
6.1    Government Compliance.


(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject.




7

--------------------------------------------------------------------------------





(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.


6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:


(a)    Monthly Financial Statements. As soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form of
presentation reasonably acceptable to Bank, which such financial statements will
be for the avoidance of doubt, not in conformity with GAAP (the “Monthly
Financial Statements”);


(b)    Monthly Compliance Certificate. Within thirty (30) days after the last
day of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate, in the form attached as Exhibit B, signed by a
Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement
subject to any exceptions set forth therein and applicable grace periods, if
any;


(c)Quarterly Financial Statements. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower, company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations for such quarter certified by a Responsible Officer
consistent with such quarterly financial statements submitted to the SEC, and in
a form acceptable to Bank (the “Quarterly Financial Statements”); provided,
however, Borrower shall deliver the Quarterly Financial Statements for the last
fiscal quarter of each fiscal year of Borrower within ninety (90) days after the
end of such fiscal quarter;


(d)Quarterly Compliance Certificate. Within forty-five (45) days after the last
day of each fiscal quarter and together with the Quarterly Financial Statements,
a duly completed Compliance Certificate, in the form attached as Exhibit B,
signed by a Responsible Officer, certifying that as of the end of such quarter,
Borrower was in full compliance with all of the terms and conditions of this
Agreement subject to any exceptions set forth therein and applicable grace
periods, if any; provided, however, Borrower shall deliver the Compliance
Certificate for the last fiscal quarter of each fiscal year of Borrower within
ninety (90) days after the end of such fiscal quarter;


(e)Board Projections. As soon as available, and in any event within sixty (60)
days of the earlier to occur of (i) approval by the Board or (ii) the end of
each fiscal year of Borrower, and contemporaneously with any material updates or
changes thereto, annual Board-approved operating budget and financial
projections, in a form of presentation reasonably acceptable to Bank;


(f)Annual Audited Financial Statements. As soon as available, but no later than
one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm reasonably acceptable to Bank.
Borrower’s unqualified opinion on financial statements may contain a
qualification as to going concern typical for companies similar to Borrower;


(g)Other Statements. Within ten (10) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or to any
holders of Subordinated Debt, in each case other than solely in their capacities
as members of the Board;


(h)SEC Filings. Within five (5) days of filing, copies of all periodic and other
reports, proxy statements and other materials filed by Borrower with the SEC,
any Governmental Authority succeeding to any or all of the functions of the SEC
or with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required to be delivered pursuant to the terms of
this Agreement (including this Section 6.2) and the other Loan Documents (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address;




8

--------------------------------------------------------------------------------





(i)Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Two Hundred Fifty Thousand Dollars
($250,000.00) or more;


(j)Other Financial Information. Other financial information reasonably requested
by Bank; and


(k)Government Notices. Deliver to Bank, within five (5) days after the same are
sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.


6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than Two Hundred Fifty Thousand Dollars
($250,000.00).


6.4    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof and taxes with respect to which the amount does not
exceed the amount set forth in Section 5.8, and shall deliver to Bank, on
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.


6.5    Insurance.


(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.


(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations.


(c)    At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be canceled (ten (10) days for nonpayment of premium).
If Borrower fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons and
Bank, Bank may make all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Bank deems prudent.


6.6    Operating Accounts.


(a)    Maintain all of its and all of its Subsidiaries’ (other than MSC and
Selecta Russia) operating, depository, and securities accounts with Bank and
Bank’s Affiliates, provided, further, Borrower (individually and not on a
consolidated basis) shall at all times have on deposit in operating, depository
and securities accounts maintained with Bank or Bank’s Affiliates, cash in an
amount equal to the lesser of (i) one hundred percent (100.0%) of the Dollar
value of all of Borrower’s consolidated cash, including any Subsidiaries’,
Affiliates’, or related entities’ (excluding




9

--------------------------------------------------------------------------------





Selecta Russia) cash, in the aggregate, at all financial institutions, and (ii)
one hundred five percent (105.0%) of the Dollar amount of the then-outstanding
Obligations of Borrower to Bank. Bank may restrict withdrawals or transfers by
or on behalf of Borrower that would violate this Section 6.6(a), regardless of
whether an Event of Default exists at such times. Notwithstanding the foregoing,
during the Transition Period, Borrower shall be permitted to maintain accounts
with Pacific Western Bank (the “Pacific Western Accounts”).


(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) the Pacific Western Accounts during the
Transition Period or (ii) deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s employees and identified to Bank by Borrower as such.


6.7    Protection of Intellectual Property Rights.


(a)    (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (ii) promptly
advise Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.


(b)    Provide written notice to Bank within the later of (A) ten (10) days of
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public) or (B)
on the then next Compliance Certificate required to be delivered hereunder.
Borrower shall take such commercially reasonable steps as Bank reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.


6.8    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.


6.9    Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times during regular business hours, on three (3) Business Days’
notice (provided no notice is required if an Event of Default has occurred and
is continuing), to inspect the Collateral and audit and copy Borrower’s Books.
Such inspections and audits shall be conducted no more often than once every
twelve (12) months unless an Event of Default has occurred and is continuing in
which case such inspections and audits shall occur as often as Bank shall
determine is necessary. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be One Thousand Dollars
($1,000.00) per person per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedule the audit with less
than ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies), Borrower shall pay Bank a fee of One Thousand Dollars
($1,000.00) plus any out-of-pocket expenses incurred by Bank to compensate Bank
for the anticipated costs and expenses of the cancellation or rescheduling.


6.10    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.






10

--------------------------------------------------------------------------------





7.NEGATIVE COVENANTS


Borrower shall not do any of the following without Bank’s prior written consent:


7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement; (e) consisting of Borrower’s use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents; and (f) of (A)
non-exclusive licenses of Intellectual Property granted to third parties in the
ordinary course of business, (B) licenses of Intellectual Property granted to
third parties in the ordinary course of business that could not result in a
legal transfer of title of the licensed property but that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discrete geographical areas outside of the United States, (C) licenses of
Intellectual Property granted to third parties in the ordinary course of
business that could not result in a legal transfer of the licensed property but
that may be exclusive in respects to territory but only if such licenses are
limited to a specific field of use, and (D) the License Agreement.


7.2    Changes in Business, Management, Control, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or (c)
fail to provide notice to Bank of any Key Person departing from or ceasing to be
employed by Borrower within ten (10) Business Days after such Key Person’s
departure from Borrower; or (d) permit or suffer any Change in Control.


Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Fifty Thousand Dollars ($250,000.00) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrower intends to deliver any portion of the Collateral (other than
clinical compounds and/or clinical products in transit or clinical compounds
and/or clinical products located and held for ordinary course of business
purposes with a contract manufacturing organization or a contract research
organization) valued, individually or in the aggregate, in excess of Five
Hundred Thousand Dollars ($500,000.00) to a bailee, and Bank and such bailee are
not already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower
shall cause such bailee to execute and deliver a bailee agreement in form and
substance reasonably satisfactory to Bank.


7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.


7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.


7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s




11

--------------------------------------------------------------------------------





Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.


7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.


7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends or distributions solely in
common stock, (iii) Borrower may repurchase the stock of former employees,
directors, officers or consultants pursuant to stock repurchase agreements so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided that the
aggregate amount of all such repurchases does not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) per fiscal year, (iv) Borrower may purchase
capital stock or options to acquire such capital stock with the proceeds
(provided the amount of such proceeds exceeds the sum of such purchases)
received from a substantially concurrent issuance of capital stock or
convertible securities so long as an Event of Default does not exist at the time
of any such purchase and would not exist after giving effect to any such
purchase, provided that the aggregate amount of all such purchases does not
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) per fiscal year, (v)
Borrower may make purchases of capital stock in connection with the exercise of
stock options or stock appreciation by way of a cashless exercise, and (vi)
Borrower may make purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations, provided that
the aggregate amount of all such purchases does not exceed Ten Thousand Dollars
($10,000.00); or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries (other than MSC) to do so.


7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (b)
Subordinated Debt, (c) compensation-related transactions in the ordinary course
of business or otherwise approved by the Board, (d) distributions permitted
under Section 7.7, (e) the License Agreement, and (f) transactions constituting
bona fide equity financing rounds (or “bridge” convertible debt financing so
long as all such Indebtedness shall constitute Subordinated Debt) for capital
raising purposes, provided that such transactions are approved by the Board.


7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) unless
otherwise permitted in the applicable subordination agreement, amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.


7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.






12

--------------------------------------------------------------------------------





8.EVENTS OF DEFAULT


Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);


8.2    Covenant Default.


(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, or 6.7(b), or violates any covenant in Section 7; or


(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants (if any) or any other
covenants set forth in clause (a) above;
    
8.3    Material Adverse Change. A Material Adverse Change occurs;


8.4    Attachment; Levy; Restraint on Business.


(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
of Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or


(b)     (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;
    
8.5    Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);


8.6    Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00); or (b) any breach or
default by Borrower, the result of which could have a material adverse effect on
Borrower’s business;


8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000.00) (not
covered by independent third-party insurance as to which liability has been
accepted by such




13

--------------------------------------------------------------------------------





insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);


8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;


8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, in each case other than pursuant to its
terms, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement; or


8.10    Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction.


9.BANK’S RIGHTS AND REMEDIES


9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:


(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);


(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;


(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn, (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;


(d)terminate any FX Contracts;


(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and




14

--------------------------------------------------------------------------------





in any order that Bank considers advisable, and notify any Person owing Borrower
money of Bank’s security interest in such funds;


(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;


(g)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;


(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;


(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;


(j)demand and receive possession of Borrower’s Books; and


(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).


9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions terminates.


9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.






15

--------------------------------------------------------------------------------





9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.


9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.


9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.


9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.


10.NOTICES


All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.


If to Borrower:        Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, Massachusetts 02472
Attn:     David Siewers, CFO
Fax:     (617) 924-3454
Email:      dsiewers@selectbio.com


If to Bank:        Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attn:    Ryan Roller
Email:      RRoller@svb.com




16

--------------------------------------------------------------------------------







with a copy to:        Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:    David A. Ephraim, Esquire
Fax:    (617) 880-3456
Email:    DEphraim@riemerlaw.com


11.CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER


Except as otherwise expressly provided in any of the Loan Documents,
Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Boston, Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


This Section 11 shall survive the termination of this Agreement.


12.GENERAL PROVISIONS


12.1    Termination Prior to Term Loan Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than inchoate indemnity obligations) have been satisfied. So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Term Loan Maturity
Date by Borrower, effective three (3) Business Days after written notice of
termination is given to Bank. Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination.


12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents. Provided that no Event of Default has occurred and is continuing,
Bank hereby agrees that Bank shall not assign its rights hereunder to any
operating company that is a direct competitor of Borrower or a vulture or
distressed debt fund.






17

--------------------------------------------------------------------------------





12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.


This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.


12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.


12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.


12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.


12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.


12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.


Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.






18

--------------------------------------------------------------------------------





12.10    Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


12.12    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.


12.13    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.


12.14    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


12.15    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


13.DEFINITIONS


13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:


“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.


“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.


“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.


“Agreement” is defined in the preamble hereof.




19

--------------------------------------------------------------------------------







“Bank” is defined in the preamble hereof.


“Bank Entities” is defined in Section 12.9.


“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.


“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).


“Bank Services Agreement” is defined in the definition of Bank Services.


“Board” means Borrower’s board of directors.


“Borrower” is defined in the preamble hereof.


“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.


“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Credit Extension request, on behalf of such
Person, together with a sample of the true signature(s) of such Person(s), and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.


“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.


“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.


“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty-nine percent (49.0%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of




20

--------------------------------------------------------------------------------





the material terms of the transaction; (b) except for a change in the members of
the Board resulting from the sale of Borrower’s equity securities in a public
offering or to venture capital or private equity investors so long as Borrower
identifies to Bank the venture capital or private equity investors at least
seven (7) Business Days prior to the closing of the transaction and provides to
Bank a description of the material terms of the transaction, during any period
of twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or (c) at any time, Borrower shall cease to own and control, of
record and beneficially, directly or indirectly, one hundred percent (100.0%) of
each class of outstanding capital stock of each Subsidiary of Borrower (unless
such Subsidiary is dissolved or merged into Borrower) free and clear of all
Liens (except Liens created by this Agreement).


“Claims” is defined in Section 12.3.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.


“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.


“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.


“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.


“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.


“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.


“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.




21

--------------------------------------------------------------------------------





“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.


“Credit Extension” is any Term Loan Advance, or any other extension of credit by
Bank for Borrower’s benefit under the Loan Documents.


“Default Rate” is defined in Section 2.2(b).


“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.


“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number _____, maintained by Borrower with Bank.


“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.


“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.


“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.


“Draw Period” is the period of time from the Effective Date through the earlier
to occur of (a) December 31, 2017 or (b) an Event of Default has occurred and is
continuing.


“Effective Date” is defined in the preamble hereof.


“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.


“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.


“Event of Default” is defined in Section 8.


“Exchange Act” is the Securities Exchange Act of 1934, as amended.


“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original principal amount of each Term Loan Advance extended by Bank to Borrower
hereunder multiplied by five percent (5.0%), due on the earliest to occur of (a)
the Term Loan Maturity Date, or (b) the acceleration of such Term Loan Advance,
or (c) the prepayment of such Term Loan Advance, or (d) as required by Section
2.1.1(d) or 2.1.1(e), or (e) the termination of this Agreement.


“Foreign Currency” means lawful money of a country other than the United States.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.




22

--------------------------------------------------------------------------------







“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.


“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.


“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.


“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.


“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.


“Indemnified Person” is defined in Section 12.3.


“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.


“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:


(a)its Copyrights, Trademarks and Patents;


(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, and operating
manuals;


(c)any and all source code;


(d)any and all design rights which may be available to such Person;


(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and


(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.






23

--------------------------------------------------------------------------------





“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.


“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.


“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Werner
Cautreels as of the Effective Date, and (b) Chief Financial Officer, who is
David Siewers as of the Effective Date.


“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.


“License Agreement” means that certain Intellectual Property License Agreement,
by and between Borrower and Selecta Russia, dated as of November 7, 2011, as in
effect on the Effective Date.


“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Stock Pledge Agreement, any Bank Services Agreement,
any subordination agreement, any note, or notes or guaranties executed by
Borrower, and any other present or future agreement by Borrower with or for the
benefit of Bank in connection with this Agreement or Bank Services, all as
amended, restated, or otherwise modified.


“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.


“Monthly Financial Statements” is defined in Section 6.2(a).


“MSC” is Selecta Biosciences Security Corporation, a Massachusetts securities
corporation and a Subsidiary of Borrower.


“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Final Payment, the Prepayment Premium, Bank Expenses, and
other amounts Borrower owes Bank now or later, whether under this Agreement, the
other Loan Documents (other than any warrants or other equity instruments), or
otherwise, including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents (other than any
warrants or other equity instruments).


“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.


“Oxford” means Oxford Finance LLC.


“Pacific Western” means Pacific Western Bank.




24

--------------------------------------------------------------------------------







“Pacific Western Accounts” is defined in Section 6.6(a).


“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.


“Payment/Advance Form” is that certain form attached hereto as Exhibit C.


“Payment Date” is the first (1st) calendar day of each month.


“Perfection Certificate” is defined in Section 5.1.


“Permitted Indebtedness” is:


(a)    Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;


(b)    Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;


(c)    Subordinated Debt;


(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;


(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;


(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;


(g)unsecured Indebtedness under corporate credit cards in an aggregate amount
not to exceed Seventy-Five Thousand Dollars ($75,000.00) at any time;


(h)other unsecured Indebtedness not otherwise permitted hereunder, in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000.00) at any
time; and


(i)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.


“Permitted Investments” are:


(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;


(b)    (i) Investments consisting of Cash Equivalents, and (ii) any Investments
permitted by Borrower’s investment policy delivered to Bank prior to the
Effective Date or as otherwise amended from time to time, provided that any such
amendment thereto has been approved in writing by Bank;


(c)    cash Investments by Borrower in MSC, provided that no Event of Default
has occurred and is continuing or would result from such Investment;


(d)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;






25

--------------------------------------------------------------------------------





(e)    Investments consisting of deposit accounts in which Bank has a first
priority perfected security interest;


(f)    Investments accepted in connection with Transfers permitted by Section
7.1;


(g)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;


(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;


(i)    Investments by Borrower in (A) Selecta Russia consisting of payments or
Investments made by Borrower to Selecta Russia pursuant to the terms of Section
4.1 of the License Agreement, so long as an Event of Default does not exist at
the time of any such Investment or payment and would not exist after giving
effect to any such Investment or payment, (B) Selecta Russia not exceeding Five
Hundred Thousand Dollars ($500,000.00) per fiscal year (inclusive of Investments
under clause (A) hereof), so long as (i) an Event of Default does not exist at
the time of any such Investment and would not exist after giving effect to any
such Investment and (ii) the Quarterly Financial Statement (and the opinion of
an independent certified public accounting firm reasonably acceptable to Bank)
for the fiscal quarter in which such Investment is made does not contain a
qualification as to going concern and a going concern qualification would not
result after giving effect to any such Investment, (C) Selecta Russia not
exceeding One Million Dollars ($1,000,000.00) per fiscal year (inclusive of
Investments under clauses (A) and (B) hereof), so long as (i) an Event of
Default does not exist at the time of any such Investment and would not exist
after giving effect to any such Investment, (ii) the Quarterly Financial
Statement (and the opinion of an independent certified public accounting firm
reasonably acceptable to Bank) for the fiscal quarter in which such Investment
is made does not contain a qualification as to going concern and a going concern
qualification would not result after giving effect to any such Investment, and
(iii) Borrower (individually and not on a consolidated basis) has on deposit in
accounts maintained with Bank at the time of such Investment, unrestricted and
unencumbered cash in an amount equal to at least One Hundred Million Dollars
($100,000,000.00), and (D) other Subsidiaries of Borrower not exceeding Two
Hundred Fifty Thousand Dollars ($250,000.00) per fiscal year, so long as an
Event of Default does not exist at the time of any such Investment and would not
exist after giving effect to any such Investment;


(j)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (j) shall not apply to
Investments of Borrower in any Subsidiary; and


(k)joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of licenses not prohibited hereunder, the development of
technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed Five Hundred Thousand Dollars
($500,000.00) per fiscal year, and provided further that (i) an Event of Default
does not exist at the time of any such Investment and would not exist after
giving effect to any such Investment and (ii) the Quarterly Financial Statement
(and the opinion of an independent certified public accounting firm reasonably
acceptable to Bank) for the fiscal quarter in which such Investment is made does
not contain a qualification as to going concern and a going concern
qualification would not result after giving effect to any such Investment.


“Permitted Liens” are:


(a)    Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;


(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books,




26

--------------------------------------------------------------------------------





provided that no notice of any such Lien has been filed or recorded under the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;


(c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Million Five Hundred Thousand Dollars ($2,500,000.00) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;


(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;


(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);


(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;


(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;


(h)    licenses not prohibited hereunder;


(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and


(j)    Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts.


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


“Prepayment Premium” shall be an additional fee, payable to Bank, with respect
to the Term Loan Advances, in an amount equal to:


(a)    for a prepayment of the Term Loan Advances made on or prior to the first
(1st) anniversary of the Effective Date, three percent (3.0%) of the then
outstanding principal amount of the Term Loan Advances as of the date
immediately and prior to such prepayment;


(b)    for a prepayment of the Term Loan Advances made after the first (1st)
anniversary of the Effective Date, but on or prior to the second (2nd)
anniversary of the Effective Date, two percent (2.0%) of the then outstanding
principal amount of the Term Loan Advances as of the date immediately and prior
to such prepayment; and






27

--------------------------------------------------------------------------------





(c)    for a prepayment of the Term Loan Advances made after the second (2nd)
anniversary of the Effective Date but prior to the Term Loan Maturity Date, one
percent (1.0%) of the then outstanding principal amount of the Term Loan
Advances as of the date immediately and prior to such prepayment.


Notwithstanding the foregoing, provided no Event of Default has occurred and is
continuing, the Prepayment Premium shall be waived by Bank if Bank closes on the
refinance and redocumentation of this Agreement (in its sole and absolute
discretion) prior to the Term Loan Maturity Date.


“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


“Quarterly Financial Statements” is defined in Section 6.2(d).


“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.


“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.


“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Bank’s right to sell any
Collateral.


“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.


“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.


“Selecta Russia” is Selecta (RUS) LLC, a limited liability company organized
under the laws of Russia and a Subsidiary of Borrower.


“Stock Pledge Agreement” means that certain Stock Pledge Agreement by and
between Borrower and Bank dated as of the Effective Date, as may be amended,
modified, supplemented or restated from time to time.


“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.


“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership




28

--------------------------------------------------------------------------------





interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.


“Term A Loan Advance” is defined in Section 2.1.1(a).


“Term B Loan Advance” is defined in Section 2.1.1(a).


“Term Loan Advance” and “Term Loan Advances” are each defined in Section
2.1.1(a).


“Term Loan Maturity Date” is February 1, 2022.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.


“Transfer” is defined in Section 7.1.


“Transition Period” means the period of time commencing on the Effective Date
and continuing through the earlier to occur of (a) October 26, 2017 or (b) an
Event of Default.


[Signature page follows.]












29

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.




BORROWER:


SELECTA BIOSCIENCES, INC.


By_________________________________________
Name:______________________________________
Title:_______________________________________




BANK:


SILICON VALLEY BANK


By_________________________________________
Name:______________________________________
Title:_______________________________________




Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------








EXHIBIT A - COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:


All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and


all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.


Notwithstanding the foregoing, the Collateral does not include (a) more than
sixty-five percent (65.0%) of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter; (b) any interest of Borrower as a lessee or sublessee under a real
property lease; (c) rights held under a license that are not assignable by their
terms without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (d) any interest
of Borrower as a lessee under an Equipment lease if Borrower is prohibited by
the terms of such lease from granting a security interest in such lease or under
which such an assignment or Lien would cause a default to occur under such
lease; provided, however, that upon termination of such prohibition, such
interest shall immediately become Collateral without any action by Borrower or
Bank; or (e) any Intellectual Property; provided, however, the Collateral shall
include all Accounts and all proceeds of Intellectual Property. If a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.






--------------------------------------------------------------------------------








EXHIBIT B


COMPLIANCE CERTIFICATE


TO:
SILICON VALLEY BANK
 
Date:
 
FROM:
SELECTA BIOSCIENCES, INC.
 
 
 



The undersigned authorized officer of SELECTA BIOSCIENCES, INC. (“Borrower”)
certifies that solely in his/her capacity as an officer of Borrower and not in
his/her individual capacity, under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):


(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP, with the
exception of monthly financial statements, consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.


Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly financial statements (not in conformity with GAAP)
Monthly within 30 days
Yes No
Monthly Compliance Certificate
Monthly within 30 days
Yes No
Quarterly financial statements
Quarterly within 45 days (except last quarter, within 90 days)
Yes No
Quarterly Compliance Certificate
Quarterly within 45 days (except last quarter, within 90 days)
Yes No
Board-Approved Projections
Earlier of within 60 days of Board approval or 60 days of FYE
Yes No
Annual financial statements (CPA Audited)
FYE within 180 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC (except when posted or linked on Borrower’s
website)
Yes No



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------






1

--------------------------------------------------------------------------------





SELECTA BIOSCIENCES, INC.
 
BANK USE ONLY
 
 
 
 
 
By:
 
 
Received by:
 
 
 
 
 
AUTHORIZED SIGNOR
Name:
 
 
Date:
 
 
 
 
 
 
Title:
 
 
Verified:
 
 
 
 
 
AUTHORIZED SIGNOR
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Compliance Status:
Yes No









2

--------------------------------------------------------------------------------






EXHIBIT C - LOAN PAYMENT/ADVANCE REQUEST FORM
Deadline for same day processing is Noon Eastern Time


Fax To:                                         Date: _____________________

 
LOAN PAYMENT:
 
 
SELECTA BIOSCIENCES, INC.
 
From Account #
 
 
To Account #
 
 
 
(Deposit Amount #)
 
 
(Loan Account #)
 
 
 
 
 
 
 
Principal $
 
 
and/or Interest $
 
 
Authorized Signature:
 
 
Phone Number:
 
 
Print Name/Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN ADVANCE:
 
 
 
 
 
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
 
From Account #
 
 
To Account #
 
 
 
(Loan Account #)
 
 
(Deposit Amount #)
 
Amount of Advance $
 
 
 
 
 
 
 
 
 
 
 
All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


   
 
 
 
 
 
 
Authorized Signature:
 
 
Phone Number:
 
 
Print Name/Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTGOING WIRE REQUEST:
 
 
 
 
Complete only if all or a portion of funds from the loan advance above is to be
wired.
 
Deadline for same day processing is noon, Eastern Time
 
 
 
 
 
 
 
Beneficiary Name:
 
 
Amount of Wire: $
 
 
Beneficiary Bank:
 
 
Account Number:
 
 
City and State:
 
 
 
 
 
Beneficiary Bank Transit (ABA) #:
 
 
Beneficiary Bank Code (Swift, Sort, Chip, etc.):
 
 
 
 
 
(For International Wire Only)
 
 
 
 
 
 
 
Intermediary Bank:
 
 
Transit (ABA) #:
 
 
For Further Credit to:
 
 
 
 
 
Special Instruction:
 
 
 
 
 
 
 
 
 
 
 
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
 
 
 
 
 
 
 
Authorized Signature:
 
 
2nd Signature (if required):
 
 
Print Name/Title:
 
 
Print Name/Title:
 
 
Telephone #:
 
 
Telephone #:
 
 
 
 
 
 
 





--------------------------------------------------------------------------------







2174500.7\56120.04048


